Case 1:20-mc-22829-UNA Document 37-1 Entered on FLSD Docket 10/20/2020 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT FOR THE
                       SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO: 20-MC-22829


   IIN THE MATTER OF THE EXTRADTION OF
   CESAR HORACIO DUARTE JACQUEZ
                                                       /


                 ORDER ON RESPONDENT’S MOTION TO CONTINUE
               FINAL EXTRADITION HEARING AND RESET DEADLINES

         THIS CAUSE, having come before the Court on the Respondent Cesar

   Duarte’s Motion to Continue Final Extradition Hearing and Reset Deadlines, the

   Court having reviewed all pertinent filings and being otherwise duly advised in the

   premises, finds as follows:

         ORDERED AND ADJUDGED that the Respondent’s motion is GRANTED.

         The deadline for Mr. Duarte to file his Reply to the Government’s Response to

   his Motion to Dismiss the Extradition Complaint is November 3, 2020.

         The Court hereby schedules a hearing on Mr. Duarte’s Motion to Dismiss the

   Extradition Complaint for _________________ at __________________.

         The deadline for Mr. Duarte to file his Response to the Government’s

   Extradition Memorandum (ECF No. 23) is 14 days from the date on which the Court

   enters an order on Mr. Duarte’s Motion to Dismiss the Extradition Complaint. The

   Government shall have 14 days to file its Reply to Mr. Duarte’s Response to its

   Extradition Memorandum.

         The    Court   hereby   schedules       the   Final   Extradition   Hearing   for

                                             1
Case 1:20-mc-22829-UNA Document 37-1 Entered on FLSD Docket 10/20/2020 Page 2 of 2




   ________________ at __________________.

         DONE AND ORDERED in the Southern District of Florida, on this _____

   day of October ___________, 2020.



                                  ___________________________________
                                  Honorable Lauren Louis Fleisher
                                  United States Magistrate Court Judge



   CC:   All counsel of record




                                             2
